Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 1 of 87




                                                            L&L046288
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 2 of 87




                                                            L&L046289
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 3 of 87




                                                            L&L046290
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 4 of 87




                                                            L&L046291
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 5 of 87




                                                            L&L046292
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 6 of 87




                                                            L&L046293
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 7 of 87




                                                            L&L046294
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 8 of 87




                                                            L&L046295
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 9 of 87




                                                            L&L046296
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 10 of 87




                                                             L&L046297
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 11 of 87




                                                             L&L046298
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 12 of 87




                                                             L&L046299
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 13 of 87




                                                             L&L046300
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 14 of 87




                                                             L&L046301
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 15 of 87




                                                             L&L046302
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 16 of 87




                                                             L&L046303
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 17 of 87




                                                             L&L046304
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 18 of 87




                                                             L&L046305
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 19 of 87




                                                             L&L046306
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 20 of 87




                                                             L&L046307
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 21 of 87




                                                             L&L046308
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 22 of 87




                                                             L&L046309
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 23 of 87




                                                             L&L046310
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 24 of 87




                                                             L&L046311
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 25 of 87




                                                             L&L046312
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 26 of 87




                                                             L&L046313
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 27 of 87




                                                             L&L046314
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 28 of 87




                                                             L&L046315
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 29 of 87




                                                             L&L046316
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 30 of 87




                                                             L&L046317
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 31 of 87




                                                             L&L046318
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 32 of 87




                                                             L&L046319
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 33 of 87




                                                             L&L046320
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 34 of 87




                                                             L&L046321
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 35 of 87




                                                             L&L046322
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 36 of 87




                                                             L&L046323
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 37 of 87




                                                             L&L046324
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 38 of 87




                                                             L&L046325
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 39 of 87




                                                             L&L046326
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 40 of 87




                                                             L&L046327
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 41 of 87




                                                             L&L046328
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 42 of 87




                                                             L&L046329
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 43 of 87




                                                             L&L046330
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 44 of 87




                                                             L&L046331
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 45 of 87




                                                             L&L046332
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 46 of 87




                                                             L&L046333
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 47 of 87




                                                             L&L046334
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 48 of 87




                                                             L&L046335
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 49 of 87




                                                             L&L046336
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 50 of 87




                                                             L&L046337
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 51 of 87




                                                             L&L046338
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 52 of 87




                                                             L&L046339
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 53 of 87




                                                             L&L046340
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 54 of 87




                                                             L&L046341
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 55 of 87




                                                             L&L046342
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 56 of 87




                                                             L&L046343
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 57 of 87




                                                             L&L046344
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 58 of 87




                                                             L&L046345
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 59 of 87




                                                             L&L046346
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 60 of 87




                                                             L&L046347
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 61 of 87




                                                             L&L046348
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 62 of 87




                                                             L&L046349
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 63 of 87




                                                             L&L046350
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 64 of 87




                                                             L&L046351
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 65 of 87




                                                             L&L046352
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 66 of 87




                                                             L&L046353
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 67 of 87




                                                             L&L046354
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 68 of 87




                                                             L&L046355
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 69 of 87




                                                             L&L046356
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 70 of 87




                                                             L&L046357
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 71 of 87




                                                             L&L046358
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 72 of 87




                                                             L&L046359
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 73 of 87




                                                             L&L046360
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 74 of 87




                                                             L&L046361
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 75 of 87




                                                             L&L046362
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 76 of 87




                                                             L&L046363
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 77 of 87




                                                             L&L046364
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 78 of 87




                                                             L&L046365
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 79 of 87




                                                             L&L046366
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 80 of 87




                                                             L&L046367
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 81 of 87




                                                             L&L046368
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 82 of 87




                                                             L&L046369
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 83 of 87




                                                             L&L046370
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 84 of 87




                                                             L&L046371
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 85 of 87




                                                             L&L046372
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 86 of 87




                                                             L&L046373
Case 2:15-cv-00462-ROS Document 631-25 Filed 01/22/20 Page 87 of 87




                                                             L&L046374
